DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 11/18/2021 have been accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2009/0145972).


Regarding claim 1, the prior art discloses a payment card device associated with a payment account, the payment card device comprising: a card body defining a length dimension between about 15 mm and about 150 mm, a width dimension between about 15 mm and about 150 mm, and a thickness dimension between about 0.1 mm and about 1 mm (see at least paragraph 10 and Figure 1); a fingerprint sensor disposed on the card body (see at least paragraph [0009]); a modem disposed on the card body (see at least paragraph [0009] “communication element”); and a processor disposed on the card body and coupled to the modem and the fingerprint sensor (see at least paragraph [0009] “payment processor device”), wherein the processor is configured to: capture, via the fingerprint sensor, a fingerprint of a user associated with the payment account (see at least paragraph [0035]); compare the captured fingerprint to a reference fingerprint stored in memory in communication with the processor (see at least paragraph [0045]); and compile and transmit, by the modem, an authentication result to an entity associated with the payment account in response to the user being authenticated, or not, based on the comparison of the captured fingerprint and the reference fingerprint (see at least paragraphs [0065 and 0066]). Regarding claim 2, the prior art discloses the payment card device of claim 1, wherein the modem is integrated with the processor (see at least paragraph [0009] “communication element”). Regarding claim 3, the prior art discloses the payment card device of claim 2, wherein the card body defines a generally rectangular shape having a length dimension of about 85.60 mm, a width dimension of about 53.98 mm, and a thickness of about 0.76 mm (see at least Figure 100). Regarding claim 4, the prior art discloses the payment card device of claim 1, wherein the processor includes the memory; and wherein the fingerprint sensor and the processor are disposed at opposite end portions of the card body (see at least paragraph [0054]). Regarding claim 5, the prior art discloses the payment card device of claim 1, wherein the processor is further configured to provide payment account credentials for the payment account, stored in the memory, to a point-of-sale (POS) terminal (see at least paragraph [0053]). Regarding claim 6, the prior art discloses the payment card device of claim 1, further comprising the memory and a power source disposed on the card body (see at least paragraph [0009]). Regarding claim 7, the prior art discloses the payment card device of claim 1, wherein the processor is configured to transmit the authentication result to the entity via a telecommunication network (see at least paragraph [0005]). Regarding claim 8, the prior art discloses the payment card device of claim 7, wherein the entity includes at least one of an issuer of the payment account and/or a payment network associated with the (see at least paragraph [0016]). Claims 9-19 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687